DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/29/2021, with respect to the rejection(s) of claim(s) been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0244216 to Hemenway et al.
Applicant has amended the claims to recite that the positioning devices are made of the same “material composition” as the second waveguides. As noted in Examiner’s Interview (6/29/21), no specific composition is claimed. As broadly interpreted, the waveguide material and positioning devices could both be made of a semiconductor material. There is no degree of composition claimed. Applicant’s specification (line 3-line18; page 8) describes briefly the materials for the waveguide and the positioning devices (line 16; page 10). However, these can be made of any number of materials from inorganic or organic with differing refractive indicies. Further, line 16, page 10 of the Specification lacks any further detail on the material composition. The Specification implies that the positioning devices have a different refractive index than the waveguide as well. Given this, it is unclear to the Examiner how the material composition can be the same and resulting refractive indicies be different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0244216 to Hemenway et al. in view of Collins (cited in prior office action).
Hemenway discloses in figures 2-6, a photonic system comprising: 
Two photonic components that are aligned and mated together (figures 2-6) that have corresponding positioning features (angled and recessed landing areas; paragraph 83).
Hemenway discloses a laser mounted to a substrate containing waveguides (202) as well as using same or similar materials on the PIC regions (paragraph 71) and etching those materials (paragraphs 73-75) and lists same material compositions for the waveguide (paragraph 78).
As to claims 2-5, although Hemenway discloses what appears to be a singular projection and hollow mating surface, these are positioning devices and since they mate with one another, they have projecting and hollow areas that increase and decrease with an angled shape (112 and 114; figure 18).
As to claim 7, mechanical contact (they touch) is disclosed. 
As to claim 9, the sources are lasers (paragraph 66). 
As to claim 10, solder balls are disclosed (paragraph 9). 
As to claim 11, no specific range or characteristics are claimed for adiabatic coupling. Hemenway does not disclose the need for heat.
Claims 12-15 are method claims that relate to the above.

However, Hemenway fails to explicitly disclose the alignment of two photonic surfaces that both contain waveguides. Hemenway seeks to couple a laser to a waveguide structure. Similarly, Applicant’s invention couples a photonic emitter circuit LIC to output waveguides on a second surface with the exception of having intermediate waveguides on the first surface. Such structure coupling lasers or even waveguide to waveguide substrate coupling is common in the art. Applicant’s apparent differentiation lies with the positioning devices (70, 80; Applicant figures 9-10). Additionally, independent claim 1 differs from independent claim 16 by merely omitting the laser. As such, it appears the coupling of lasers or additional waveguides is not critical to the incention.
Collins discloses an active device with a laser chip (700) with integrated waveguide structures (100) that equal in number of lasers to waveguides (Applicant claim 8) to transfer light from the laser chip to a second waveguide structure. 
It would have been obvious to one having ordinary skill in the art to add a further waveguide between the laser and a second waveguide feature to facilitate coupling of light.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883